UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6267



EARL D. JOHNSON; RAYMOND “TONY” RIVENBARK;
FREDERICK KNOBLOCH; TRACY K. JACKSON; DANTES
AUGUSTIN; ELMO DALTON; COY FOUST; DAVID
CARGILE; STEVE ROLLINS; WAYNE LAWSON; MATTHEW
SONNER; KEVIN HATTEN; LARRY DOTSON; ROBERT E.
LEE JONES, JR.,

                                          Plaintiffs - Appellants,

          and


JOHN    RICHMOND;    DAVID   FAIRFAX;    JAMES
SHORTRIDGE; JOHN BREDEAUX; CHRISTOPHER BROWN;
JOSEPH R. BEESLEY; HURLEY WEBB; JAMES L.
COMBS; CHRISTOPHER S. HUDSON; ANTHONY L.
BERNARD; DWAYNE BAILEY; ROBERT J. KOPACZEWSKI;
DAVID STRAWMYER; MARK HART; DARRYL WHEATON; R.
CARMICHAEL, JR.; PHILIP EASLEY; JAMES KILGORE;
WILLIAM CADLE; BOBBY MUSE; STEVE CROCKETT;
RICHARD BOWLES; CARL FITZGERALD; KENNETH
BOWMAN; ANTONIO THOMAS; COOLIDGE ELLIS; ROGER
ALLISON; JOHN BIGGS,

                                                       Plaintiffs,

          versus


MCI WORLDCOM COMMUNICATIONS, INCORPORATED,
a/k/a MCI Communications, Incorporated, a/k/a
MCI   Telecommunications,    Incorporated,   a
Delaware Corporation, James C. Brincefield,
Jr., Esquire, Registered Agent; MCI WORLDCOM
COMMUNICATIONS OF VIRGINIA, INCORPORATED,
a/k/a MCI Communications, Incorporated, a/k/a
MCI Telecommunications, Incorporated, James C.
Brincefield,   Jr.,   Registered   Agent;  MCI
WORLDCOM NETWORK SERVICES, INCORPORATED, a/k/a
MCI Telecommunications, Incorporated, a/k/a
MCI Communications, Incorporated, Beverly L.
Crump, Registered Agent; MCI WORLDCOM NETWORK
SERVICES OF VIRGINIA, INCORPORATED, a/k/a MCI
Communications,    Incorporated,     a/k/a   MCI
Telecommunications, Incorporated, Beverly L.
Crump,     Registered        Agent;     T-NETIX
TELECOMMUNICATIONS    SERVICES,    INCORPORATED,
a/k/a Gateway Technologies, Incorporated, a
Texas    Corporation,     Commonwealth     Legal
Services, Incorporated, Registered Agent;
VIRGINIA DEPARTMENT OF CORRECTIONS, Inmate
Telephone   Systems    aka    Inmate   Telephone
Services;   RONALD   J.    ANGELONE,   Director,
Virginia Department of Corrections, Inmate
Telephone Systems/Services; HOWARD W. MURRAY,
Inmate Telephone Systems; EDWARD C. MORRIS,
Inmate Telephone Systems and Inmate Telephone
Services; STATE CORPORATION COMMISSION,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-00-968-7)


Submitted:   July 10, 2002                  Decided:   July 24, 2002


Before WIDENER, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Earl D. Johnson, Raymond Rivenbark, Frederick Knobloch, Tracy K.
Jackson, Dantes Augustin, Elmo Dalton, Coy Foust, David Cargile,
Steve Rollins, Wayne Lawson, Matthew Sonner, Kevin Hatten, Larry
Dotson, Robert E. Lee Jones, Jr., Appellants Pro Se. David Gant
Shuford, Thomas Andrew Coulter, LECLAIR RYAN, P.C., Richmond,
Virginia; Stephanie Ann Joyce, KELLEY, DRYE & WARREN, L.L.P.,
Washington, D.C.; Glenn B. Manishin, KELLEY, DRYE & WARREN, L.L.P.,
Vienna, Virginia; Mark Ralph Davis, OFFICE OF THE ATTORNEY GENERAL
OF VIRGINIA, Richmond, Virginia; Philip R. deHaas, STATE
CORPORATION COMMISSION OF VIRGINIA, Richmond, Virginia, for
Appellees.

                                  2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants appeal the district court’s orders dismissing their

civil complaint and denying Appellant Robert E. Lee Jones’ motions

for reconsideration of the magistrate judge’s order denying class

action certification and the district court’s adverse grant of

summary judgment. They further appeal the district court’s earlier

orders relating to the proper party plaintiffs.   We have reviewed

the record, Appellants’ numerous claims on appeal, and the district

court’s opinions, and find no reversible error.    Accordingly, we

affirm on the reasoning of the district court.       Jones v. MCI

Worldcom Communications, Incorporated, No. CA-00-968-7 (W.D. Va.

Dec. 15, 2000; Nov. 23 & 29, 2001; Jan. 11, 2002).   To the extent

Appellants seek to raise claims not properly before the district

court for consideration, we decline to review such claims.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                                3